DETAILED ACTION
Claims 1-20 are presented for examination.  Claims 11-20 are withdrawn from consideration.

Applicant's election with traverse of Group I in the reply filed on 11/08/2022 is acknowledged.  The traversal is on the grounds that the groups are not distinctive.  This is not found persuasive because it is clear to the examiner that there are differences in the inventions and how the received tasks are handled, between, for example, creating a job based on the task input and converting the task into a job.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shawver et al (U.S. Pat. No. 7502745 B1, hereinafter Shawver) in view of Martin et al (U.S. Pat. No. 8056079 B1, hereinafter Martin).

As per claim 1, Shawver teaches the invention substantially as claimed, including a method of synchronizing tasks in a test and measurement system, the method comprising:
receiving, at a job manager running on a first device processor in the system, a call from the client to create a job associated with the task (Col. 2, Lines 52-53, “an arbitrary job manager for receiving the tasks from the client”; Col. 10, Lines 45-66 teaches creation of a job by a job manager including adding tasks to the job);
returning to the client an action containing at least one job code block associated with the job (Figure 6 shows “Results Job1” being returned to the client)
receiving a call for the action (Col. 13, Line 62 – Col. 14, Line 12);
executing the at least one job code block by at least one processor in the system (Col. 13, Line 62 – Col. 14, Line 12);
determining that the job has completed (Col. 13, Line 62 – Col. 14, Line 12); and
completing the task (Col. 13, Line 62 – Col. 14, Line 12).

Shawver does not expressly teach receiving, at a client in the system, a task input.

	However, Martin teaches receiving, at a client in the system, a task input (Figure 5A, Step 562).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Martin with those of Shawver in order to allow for Shawver’s method to more flexibly receive inputs to begin the processing of the method, which could increase its usability among potential users, thereby increasing buy-in.

As per claim 2, Shawver teaches that the first device processor resides in a controller device (Figure 3, Element 160) and the at least one processor in the system resides on a test and measurement device in the system (Figure 3, Element 270).

As per claim 7, Shawver teaches passing, from the client, the action to one of either a different thread within the same processor or a thread within a different processor in the system (Col. 13, Line 62 – Col. 14, Line 12).

Allowable Subject Matter
Claims 3-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196